Citation Nr: 1642429	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for multilevel degenerative disk disease with disk herniation at L4-5 and spinal canal stenosis at L4-5 and L3-4 levels.

2.  Entitlement to an initial rating in excess of 20 percent for lower right extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent for lower left extremity radiculopathy.

4.  Entitlement to an effective date earlier than July 17, 2014, for the grant of service connection for lower right extremity radiculopathy.

5.  Entitlement to an effective date earlier than July 17, 2014, for the grant of service connection for lower left extremity radiculopathy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969 and from November 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a January 2015 rating decision by the VA Appeals Management Center.  The Board remanded the matter of entitlement to an increased initial rating for the service-connected lumbar spine disability in June 2014.

In May 2014, the Veteran and his daughter testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board notes that additional evidence relevant to the matter on appeal was associated with the record following issuance of the supplemental statement of the case.  The Agency of Original Jurisdiction (AOJ) will have an opportunity to consider the additional evidence in the first instance when it readjudicates the appeal following completion of the action directed in the Remand section below.

During the pendency of the Veteran's appeal, a claim for entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities was considered and denied by the RO in a July 2016 rating decision.  To date, the Veteran has not appealed that denial.  Such adjudication reflects the permissive bifurcation of the TDIU claim from the increased ratings issues on appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated in the July 2016 rating decision, and is not currently before the Board.

Furthermore, the Board finds that the issue of entitlement to a TDIU has not been raised by the record in connection with the Veteran's appeal for increased initial ratings for the service-connected lumbar spine disability and radiculopathy of the bilateral lower extremities since the July 2016 rating decision.  Specifically, since the July 2016 rating decision, the Veteran has not contended, and the record does not show, that those disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board does not have jurisdiction over a TDIU claim and need not address such a claim further herein.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided a VA examination as to the service-connected lumbar spine disability in June 2016.  The report for that examination includes range-of-motion measurements for the Veteran's thoracolumbar spine on initial testing and on repetitive-use testing.  The examiner notes that the Veteran exhibited pain during initial range-of-motion testing on forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation, but does not provide descriptions of where objective evidence of painful motion begins.  The examiner also indicates that there was evidence of pain with weight bearing, but does not provide descriptions of where objective evidence of painful motion begins on weightbearing.  Furthermore, the examiner does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that she was unable to conduct range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary or not possible.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.

In the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2015) creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the June 2016 VA examination report does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA thoracolumbar spine examination that complies with Correia and includes all of the necessary information as set forth in 38 C.F.R. § 4.59.

With regard to the other issues listed on the title page, the January 2015 rating decision granted entitlement to service connection for lower right extremity radiculopathy and for lower left extremity radiculopathy, effective July 17, 2014, and assigned an initial rating of 20 percent for each of those disabilities.  In May 2015, the Veteran submitted a timely notice of disagreement as to the effective date for the grant of service connection for the lower right extremity radiculopathy and the lower left extremity radiculopathy, and as to the initial ratings assigned for those disabilities.  See VA Form 21-0958, Notice of Disagreement, received in May 2015.  A July 2016 rating decision denied entitlement to increased initial ratings for the lower right extremity radiculopathy and lower left extremity radiculopathy.  However, the July 2016 rating decision did not satisfy the Veteran's disagreement with the January 2015 rating decision, nor did it act as an adequate statement of the case as to the issues appealed in the notice of disagreement.  See 38 C.F.R. § 19.29.  The Veteran has not been issued a corresponding statement of the case for the issues appealed in the May 2015 notice of disagreement.  As a timely notice of disagreement as to the matters has been received, and the Veteran has not otherwise withdrawn the issues in writing, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to an initial rating in excess of 20 percent for lower right extremity radiculopathy; entitlement to an initial rating in excess of 20 percent for lower left extremity radiculopathy; entitlement to an effective date earlier than July 17, 2014, for the grant of service connection for lower right extremity radiculopathy; and entitlement to an effective date earlier than July 17, 2014, for the grant of service connection for lower left extremity radiculopathy.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board of the January 2015 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected multi-level degenerative disc disease with herniation at L4-5 and spinal canal stenosis at L4-5 and L3-4 levels.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that service-connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59, the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-14, May 2013, Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ), or a more recent revision of that DBQ, if possible.

In recording the ranges of motion for the Veteran's thoracolumbar spine, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected thoracolumbar spine disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c) Provide a description of the functional impact of the Veteran's service-connected thoracolumbar spine disability, to include a description of how the disability affects or likely affects his ability to perform work and work-like tasks.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether an increased rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




